BAKER, J.
I concur in the main opinion affirming the judgment, but I think that the holding that admitting in evidence the record of the marriage in Mexico was not prejudicial, because the other evidence was sufficient to support the verdict, is couched in language too general, and should be qualified or explained. It may be prejudicial error to admit incompetent testimony, although other evidence in the case *574establishes the guilt of tbe defendant. Elmer v. State, 20 Ariz. 170, 2 A. L. R. 1519, 178 Pac. 28. But in this case tbe defendant did not deny or question tbe other evidence in tbe case establishing bis guilt, although be took tbe stand in bis own behalf; hence it was not prejudicial error to admit tbe certificate of the Mexican marriage, conceding that it was incompetent testimony.
ROSS, J., concurs.